           Case 3:17-cv-02035-HZ      Document 79      Filed 07/30/19    Page 1 of 40




Michael Fuller, OSB No. 09357
OlsenDaines
michael@underdoglawyer.com
Direct 503-743-7000

Robert S. Sola, OSB No. 844541
Robert S. Sola, P.C.
rssola@msn.com
Telephone 503-295-6880

Kelly D. Jones, OSB No. 074217
The Law Office of Kelly D. Jones
kellydonovanjones@gmail.com
Direct 503-847-4329

Jeffrey B. Sand, admitted pro hac vice
Weiner & Sand, LLC
js@atlantaemployeelawyer.com
Telephone: 404-205-5029

Attorneys for Plaintiff Matthew Sponer

                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON
                                   PORTLAND DIVISION

MATTHEW SPONER,                                    Case No. 3:17-cv-02035-HZ

                     Plaintiff,                    PROPOSED JOINT JURY
                                                   INSTRUCTIONS
      v.

WELLS FARGO BANK N.A., et.al

                     Defendants.

_________________________________


        Pursuant to the Court’s Trial Management Order, Plaintiff Matthew Sponer (“Plaintiff”)

and Defendant Wells Fargo Bank, N.A. (“Wells Fargo”) submit the following Proposed Joint

Jury Instructions.

Page 1 – PROPOSED JOINT JURY INSTRUCTIONS
         Case 3:17-cv-02035-HZ           Document 79        Filed 07/30/19       Page 2 of 40




I. JURY INSTRUCTIONS ON WHICH THE PARTIES AGREE

        The parties jointly request the Court give the following model instructions to the jury:

1.2, 1.3, or 1.4 (as applicable), 1.6, 1.9, 1.10, 1.11, 1.12, 1.13, 1.14, 1.15, 1.18, 1.19 (if

applicable), 1.20, 1.21, 2.1 (if applicable), 2.2, 2.4, 2.12 (if applicable), 2.13, 2.14, 3.1, 3.2, 3.3,

3.5, 4.1 (insert “bank” in place of “corporation”), and 4.2.

II. JURY INSTRUCTIONS ON WHICH THE PARTIES DO NOT AGREE

        Plaintiff’s MCJI 1.16 – Publicity During Trial

        Plaintiff’s MCJI 1.5 – Claims and Defenses

        Defendant’s MCJI 1.5 – Claims and Defenses

        Plaintiff’s MCJI 5.1 and MCJI 5.2 – Damages – Proof; Measures of Types of Damages

        Defendant’s MCJI 5.1 – Damages – Proof

        Plaintiff’s MCJI 5.5 – Punitive Damages

        Defendant’s MCJI 5.5 – Punitive Damages

        Plaintiff’s First Requested Special Jury Instruction (Congressional Findings and Purpose

        of FCRA)

        Plaintiff’s Second Requested Special Jury Instruction (15 U.S.C. § 1681s-2(b))

        Defendant’s Alternative to Plaintiff’s Second Requested Special Jury Instruction

        Plaintiff’s Third Requested Special Jury Instruction (Reasonable Investigation)

        Plaintiff’s Fourth Requested Special Jury Instruction (Cannot demand documentation

        from consumer before conducting investigation)

        Plaintiff’s Fifth Requested Special Jury Instruction (Negligent Noncompliance Standard)

        Defendant’s Alternative to Plaintiff’s Fifth Requested Special Jury Instruction

        Plaintiff’s Sixth Requested Special Jury Instruction (Willful Noncompliance Standard)


Page 2 – PROPOSED JOINT JURY INSTRUCTIONS
      Case 3:17-cv-02035-HZ        Document 79       Filed 07/30/19     Page 3 of 40




     Defendant’s Alternative to Plaintiff’s Sixth Requested Special Jury Instruction

     Plaintiff’s Seventh Requested Special Jury Instruction (Actual Damages – Need Not

     Prove Denial of Credit)

     Plaintiff’s Eighth Requested Special Jury Instruction (Causation under FCRA)

     Defendant’s Alternative to Plaintiff’s Eighth Requested Special Jury Instruction

     Defendant’s First Requested Special Jury Instruction (Introduction)

     Defendant’s Second Requested Special Jury Instruction (Deadline to Conduct and

     Complete the Investigation)

     Defendant’s Third Requested Special Jury Instruction (Fair Credit Reporting Act Claim –

     Requirements)

     Defendant’s Fourth Requested Special Jury Instruction (Issues to Be Decided by the Jury)




Page 3 – PROPOSED JOINT JURY INSTRUCTIONS
         Case 3:17-cv-02035-HZ        Document 79       Filed 07/30/19     Page 4 of 40




                   PLAINTIFF’S MCJI 1.16 - PUBLICITY DURING TRIAL

       If there is any news media account or commentary about the case or anything to do with

it, you must ignore it. You must not read, watch or listen to any news media account or

commentary about the case or anything to do with it. The case must be decided by you solely and

exclusively on the evidence that will be received in the case and on my instructions as to the law

that applies. If any juror is exposed to any outside information, please notify me immediately.



       Plaintiff’s explanation: Plaintiff does not plan to invite media coverage about the case,

but this model rule is a precaution in the event of media coverage.



       Defendant’s objection: The court may decide that it is necessary use this instruction

during trial if and when it determines that there has been significant media coverage. But, until

then, the instruction is premature.




Page 4 – PROPOSED JOINT JURY INSTRUCTIONS
            Case 3:17-cv-02035-HZ          Document 79        Filed 07/30/19     Page 5 of 40




                       PLAINTIFF’S MCJI 1.5 – CLAIMS AND DEFENSES

           To help you follow the evidence, I will give you a brief summary of the positions of the

parties:

           Plaintiff has brought claims under a federal law known as the Fair Credit Reporting Act.

This Act is often called the FCRA. The FCRA generally applies to actions related to the

reporting of information on a consumer’s credit report.

           Plaintiff’s claims involve the legal duties of furnishers of credit information, such as

Wells Fargo, when notified by a credit reporting agency that a consumer has disputed the

accuracy of information provided by that furnisher.

           Plaintiff claims that after receiving notices of Plaintiff’s disputes from credit reporting

agencies that the account was the result of identity theft, Wells Fargo failed to comply with the

following requirements of the Fair Credit Reporting Act:

           1)     failing to conduct a reasonable investigation of Plaintiff’s dispute of the account,

in violation of 15 U.S.C. § 1681s-2(b)(1)(A);

           2)     failing to review all relevant information provided by the credit reporting agency,

in violation of 15 U.S.C. §1681s-2(b)(1)(B); and

           3)     failing to delete the account or permanently block the reporting of the account

when the account could not be verified as accurate, in violation of 15 U.S.C. §1681s-2(b)(1)(E).

           Plaintiff claims that Wells Fargo’s failure to comply with those requirements of the

FCRA was negligent. Plaintiff also claims that Wells Fargo’s failure to comply was willful. I

will explain the meaning of negligent and willful to you later in these instructions.

           Plaintiff has the burden of proving his claims.

           Wells Fargo denies those claims.


Page 5 – PROPOSED JOINT JURY INSTRUCTIONS
         Case 3:17-cv-02035-HZ           Document 79        Filed 07/30/19   Page 6 of 40




Plaintiff’s explanation: These are the model instructions to which Plaintiff added the claims he

makes against Wells Fargo. Plaintiff uses the language of the FCRA, § 1681s-2(b), because these

are his precise claims and the standard the jury must apply to determine liability. Wells Fargo’s

instruction is incomplete. It omits the subsections of § 1681s-2(b) that Plaintiff claims were

violated. Thus it fails to accurately state Plaintiff’s claims.




Page 6 – PROPOSED JOINT JURY INSTRUCTIONS
            Case 3:17-cv-02035-HZ         Document 79        Filed 07/30/19     Page 7 of 40




                      DEFENDANT’S MCJI 1.5 – CLAIMS AND DEFENSES

           To help you follow the evidence, I will give you a brief summary of the positions of the

parties:

           The plaintiff asserts that the defendant negligently and willfully violated the Fair Credit

Reporting Act and that the plaintiff suffered actual damages as a result.

           The plaintiff has the burden of proving these claims.

           The defendant admits that it negligently violated the Fair Credit Reporting Act in some,

but not all, of the ways alleged by the plaintiff. The defendant disputes that the plaintiff suffered

any actual damages.

           The defendant also contends that, if the plaintiff suffered any damages, the plaintiff failed

to mitigate those damages.

           The defendant has the burden of proof on the mitigation defense.

           The plaintiff denies the defendant’s mitigation defense.

Defendant’s explanation for its version and objections to plaintiff’s: Choices were made to keep

or omit bracketed material. Case-specific information was added. This version of MCJI 1.5

should be given instead of plaintiff’s version, which contains a number of flaws. First, Wells

Fargo should be described as “the defendant,” which is consistent with the use of “the plaintiff”

throughout. Second, plaintiff’s proposed instruction includes citations to statutory provisions,

which is not information the jury needs to know. Third, the proposed instruction will likely

leave jurors with the incorrect impression that multiple FCRA violations may have occurred with

each of defendant’s responses. Fourth, plaintiff’s proposed instruction does not adequately

describe defendant’s case – which includes an admission, some denials, and an affirmative

defense of failure to mitigate. Details about the FCRA’s obligations are provided in defendant’s


Page 7 – PROPOSED JOINT JURY INSTRUCTIONS
         Case 3:17-cv-02035-HZ         Document 79       Filed 07/30/19      Page 8 of 40




alternative to plaintiff’s second requested special jury instruction and in defendant’s fourth

requested special jury instruction.




Page 8 – PROPOSED JOINT JURY INSTRUCTIONS
          Case 3:17-cv-02035-HZ         Document 79        Filed 07/30/19      Page 9 of 40




                  PLAINTIFF’S MCJI 5.1 AND 5.2 – DAMAGES – PROOF;

                            MEASURES OF TYPES OF DAMAGES

         It is the duty of the Court to instruct you about the measure of damages. By instructing

you on damages, the Court does not mean to suggest for which party your verdict should be

rendered.

         If you find for plaintiff, you must determine plaintiff’s damages. Plaintiff has the burden

of proving damages by a preponderance of the evidence. Damages means the amount of money

that will reasonably and fairly compensate plaintiff for any injury you find was caused by Wells

Fargo.

         In determining the amount of damages, you should consider the following types of

damages: damage to plaintiff’s reputation, emotional distress and discomfort experienced by

plaintiff, interference with plaintiff’s normal and usual activities, the time spent by plaintiff

dealing with Wells Fargo’s inaccurate credit reporting, lost opportunity to receive credit and not

seeking credit, and invasion of plaintiff’s privacy.

         It is for you to determine what damages, if any, have been proved.

         Your award must be based upon evidence and not upon speculation, guesswork or

conjecture.

         See, 15 U.S.C. § 1681n; 15 U.S.C. § 1681o; Guimond v. Trans Union Credit Info. Co., 45

F.3d 1329, 1333 (9th Cir. 1995); Dennis v. BEH-1, LLC, 504 F.3d 892 (9th Cir. 2007);

Thompson v. San Antonio Retail Merchants Ass'n, 682 F.2d 509, 513 (5th Cir. 1982); Dalton v.

Capital Associated Indus., 257 F.3d 409, 418 (4th Cir. 2001); Miller v. Equifax Info. Servs.,

LLC., No. 3-11-CV-01231-BR, 2012 US Dist LEXIS 168894, at *7-8 (D. Or. Nov. 28, 2012);

Rothery v. Trans Union, LLC, No. CV-04-312-ST, 2006 US Dist LEXIS 44959, at *32 (D. Or.


Page 9 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ          Document 79       Filed 07/30/19     Page 10 of 40




Apr. 6, 2006).

Plaintiff’s explanation: Plaintiff has followed model instructions 5.1 and 5.2 and inserted the

types of damages Plaintiff is seeking as the models instruct. The types of damages were

disclosed in discovery, including Plaintiff’s deposition, Plaintiff’s Complaint, and Plaintiff’s

Supplemental Response to Interrogatory No. 2. Plaintiff is not seeking economic damages.

Defendant’s instruction alters the model language on the meaning of “damages.” It also omits

damages that Plaintiff disclosed and is entitled to recover, such as invasion of privacy, lost

opportunity to receive credit, and discomfort.




Page 10 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ         Document 79        Filed 07/30/19     Page 11 of 40




                      DEFENDANT’S MCJI 5.1 – DAMAGES – PROOF

       It is the duty of the Court to instruct you about the measure of damages. By instructing

you on damages, the Court does not mean to suggest for which party your verdict should be

rendered.

       If you find for the plaintiff on the plaintiff’s FCRA claim, you must determine the

plaintiff’s damages. The plaintiff has the burden of proving damages by a preponderance of the

evidence. Damages means the amount of money that will reasonably and fairly compensate the

plaintiff for any subjective, nonmonetary losses you find were caused by the defendant.

       Nonmonetary losses include emotional distress, injury to reputation, and interference

with normal and usual activities.

       It is for you to determine what damages, if any, plaintiff has proven.

       Your award must be based upon evidence and not upon speculation, guesswork or

conjecture.

Defendant’s explanation for its version and objections to plaintiff’s: This instruction should be

given instead of plaintiff’s proposed version because it properly limits the damages to those

noneconomic damages alleged in the operative complaint. Plaintiff’s version includes unpled

items of damages (e.g., “time spent by plaintiff dealing with [the defendant’s] inaccurate credit

reporting,” “not seeking credit, and invasion of plaintiff’s privacy.”). Plaintiff’s version appears

to include economic losses (e.g., “lost opportunity to receive credit” and “damage to reputation,”

which can be economic or noneconomic, depending on the evidence), even though plaintiff

chose not to file an itemized list of economic damages (as required by the court’s June 11, 2019

Jury Trial Management Order). Finally, Wells Fargo should be described as “the defendant,”

which is consistent with the use of “the plaintiff” throughout the instructions.


Page 11 – PROPOSED JOINT JURY INSTRUCTIONS
         Case 3:17-cv-02035-HZ          Document 79         Filed 07/30/19      Page 12 of 40




                       PLAINTIFF’S MCJI 5.5 – PUNITIVE DAMAGES

        If you find for plaintiff, you may, but are not required to, award punitive damages. The

purposes of punitive damages are to punish Wells Fargo and to deter similar acts in the future.

Punitive damages may not be awarded to compensate a plaintiff. Plaintiff has the burden of

proving by a preponderance of the evidence that punitive damages should be awarded, and, if so,

the amount of any such damages.

        You may award punitive damages only if you find that Wells Fargo’s conduct that

harmed plaintiff was malicious, oppressive or in reckless disregard of plaintiff’s rights. Conduct

is malicious if it is accompanied by ill will, or spite, or if it is for the purpose of injuring

plaintiff. Conduct is in reckless disregard of plaintiff’s rights if, under the circumstances, it

reflects complete indifference to plaintiff’s safety or rights, or if Wells Fargo acts in the face of a

perceived risk that its actions will violate plaintiff’s rights under federal law.

        An act or omission is oppressive if Wells Fargo injures or damages or otherwise violates

the rights of plaintiff with unnecessary harshness or severity, such as by the misuse or abuse of

authority or power or by the taking advantage of some weakness or disability or misfortune of

plaintiff.

        If you find that punitive damages are appropriate, you must use reason in setting the

amount. Punitive damages, if any, should be in an amount sufficient to fulfill their purposes but

should not reflect bias, prejudice or sympathy toward any party. In considering the amount of

any punitive damages, consider the degree of reprehensibility of Wells Fargo’s conduct. This

includes whether the conduct that harmed plaintiff was particularly reprehensible because it also

caused actual harm or posed a substantial risk of harm to people who are not parties to this case.




Page 12 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ          Document 79        Filed 07/30/19   Page 13 of 40




You may not, however, set the amount of any punitive damages in order to punish Wells Fargo

for harm to anyone other than plaintiff in this case.

       You may also consider the net worth and the annual net income or profits of Wells Fargo

in setting the amount of punitive damages. The parties have agreed on the following dollar

amounts for Wells Fargo’s net worth and net income: (1) Wells Fargo's current net worth is

approximately $165 billion, (2) Wells Fargo’s net income is approximately $21.6 billion for

2018, $21 billion for 2017, and $19.9 billion for 2016.

       Punitive damages may be awarded even if you award plaintiff only nominal, and not

compensatory, damages.

       See, Model Rule 5.5 and comments; Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 68-69,

127 S. Ct. 2201, 167 L. Ed. 2d 1045 (2007); TXO Prod. Corp. v. Alliance Res. Corp., 509 U.S.

443, 462 n.28, 113 S. Ct. 2711, 125 L. Ed. 2d 366 (1993); White v. Ford Motor Co., 500 F.3d

963, 976-77 (9th Cir. 2007).



Plaintiff’s explanation: This instruction follows the model instruction verbatim. Plaintiff has

added a paragraph on consideration of Wells Fargo’s net worth and income, pursuant to the

holdings in the cases cited.




Page 13 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ           Document 79        Filed 07/30/19      Page 14 of 40




                     DEFENDANT’S MCJI 5.5 – PUNITIVE DAMAGES

        If you find that defendant willfully violated the FCRA, you may, but are not required to,

award punitive damages. The purposes of punitive damages are to punish a defendant and to

deter similar acts in the future. Punitive damages may not be awarded to compensate a plaintiff.

        The plaintiff has the burden of proving by a preponderance of the evidence that punitive

damages should be awarded and, if so, the amount of any such damages.

        You may award punitive damages only if you find that the defendant’s conduct that

harmed the plaintiff was malicious, oppressive, or in reckless disregard of the plaintiff’s rights.

Conduct is malicious if it is accompanied by ill will, or spite, or if it is for the purpose of injuring

the plaintiff. Conduct is in reckless disregard of the plaintiff’s rights if, under the circumstances,

it reflects complete indifference to the plaintiff’s safety or rights, or if the defendant acts in the

face of a perceived risk that its actions will violate the plaintiff’s rights under federal law. An act

or omission is oppressive if the defendant injures or damages or otherwise violates the rights of

the plaintiff with unnecessary harshness or severity, such as by misusing or abusing authority or

power or by taking advantage of some weakness or disability or misfortune of the plaintiff.

        If you find that punitive damages are appropriate, you must use reason in setting the

amount. Punitive damages, if any, should be in an amount sufficient to fulfill their purposes but

should not reflect bias, prejudice or sympathy toward any party.

        In considering the amount of any punitive damages, consider the degree of

reprehensibility of the defendant’s conduct. In determining the degree of reprehensibility, you

may consider the nature of the conduct and the defendant’s motive, whether the harm was

physical as opposed to merely economic, whether the plaintiff was vulnerable, whether the

conduct involved repeated actions or was an isolated incident, and how profitable the conduct


Page 14 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ             Document 79    Filed 07/30/19     Page 15 of 40




was to the defendant. You may not set the amount of any punitive damages in order to punish

the defendant for harm to anyone other than the plaintiff in this case.

       In addition, you may consider the relationship of any award of punitive damages to any

actual harm inflicted on the plaintiff.



Defendant’s explanation for its version and objections to plaintiff’s: Plaintiff’s version of this

instruction has a number of flaws, including that it does not limit punitive damages to a “willful”

violation and refers to “Wells Fargo” instead of “the defendant.” Plaintiff’s version includes a

sentence about the “risk of harm to people who are not parties to this case,” even though this

case does not involve a risk of harm to other, nonparties. It also includes references to nominal

damages, which plaintiff is not claiming. Finally, it specifically asks jurors to consider

defendant’s “net worth and profits.” “Profits,” without evidence of liabilities, are irrelevant. In

any event, evidence of defendant’s financial condition should not be admitted into evidence for

the reasons discussed in defendant’s motions in limine. Even if a defendant’s financial condition

is admissible to support a punitive damages claim arising under federal law, references in the

instruction should be limited to defendant’s current financial condition. See Cataldi v.

Siracusano, 2012 WL 870222, at *2 (D. Nev. Mar. 14, 2012) (recognizing, in a diversity case

decided under Nevada law, that “only the defendant’s current financial condition is relevant to

the issue of punitive damages”). The instruction should not refer to “net worth” or make any

other reference to defendant’s wealth because doing so in a jury instruction would put undue

emphasis on the limited role of wealth in the analysis under the circumstances of this case, which

involves a big business. See Honda Motor Co., Ltd. v. Oberg, 512 U.S. 415, 432 (1994)

(“[P]resentation of evidence of a defendant's net worth creates the potential that juries will use

Page 15 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ          Document 79        Filed 07/30/19     Page 16 of 40




their verdicts to express biases against big businesses, particularly those without strong local

presences.”). If the instruction is allowed to refer to defendant’s financial condition at all, the

instruction should not specify the amount of defendant’s wealth.

Meanwhile, defendant’s version properly expands on the definition of “reprehensibility” – the

key factor in awarding punitive damages – by including factors the jury can consider in

determining the degree of reprehensibility.

State Farm Mut. Automobile Ins. Co. v. Campbell, 538 U.S. 408, 419 (2003), explains that

reprehensibility is evaluated:

       “by considering whether: the harm caused was physical as opposed to economic;

       the tortious conduct evinced an indifference to or a reckless disregard of the

       health or safety of others; the target of the conduct had financial vulnerability; the

       conduct involved repeated actions or was an isolated incident; and the harm was

       the result of intentional malice, trickery, or deceit, or mere accident.”

See also Pac. Mut. Life Ins. Co. v. Haslip, 499 U.S. 1, 22 (1991) (listing “profitability” of the

wrongful conduct as a factor that can be considered in evaluating reprehensibility).




Page 16 – PROPOSED JOINT JURY INSTRUCTIONS
          Case 3:17-cv-02035-HZ        Document 79        Filed 07/30/19      Page 17 of 40




           PLAINTIFF’S FIRST REQUESTED SPECIAL JURY INSTRUCTION

                          (Congressional Findings and Purpose of FCRA)

       When Congress enacted the Fair Credit Reporting Act, it found that the banking system is

dependent upon fair and accurate credit reporting. Congress also found that inaccurate credit

reports directly impair the efficiency of the banking system, and unfair credit reporting methods

undermine the public confidence which is essential to the continued functioning of the banking

system.

       The FCRA was the product of Congressional concern over abuses in the credit reporting

industry. The FCRA was crafted to protect consumers from the transmission of inaccurate

information about them, and to establish credit reporting practices that utilize accurate, relevant,

and current information in a confidential and responsible manner.

       See, 15 U.S.C. § 1681(a)(1); Guimond v. Trans Union Credit Info. Co., 45 F.3d 1329,

1333 (9th Cir. 1995).



Plaintiff’s explanation: The jury should know the Congressional findings and the purpose of the

FCRA to better understand the basis for the section of the FCRA it is considering and because it

is responsible for enforcing the FCRA through a determination as to compliance. The purpose of

the FCRA is typically considered as a factor in determining the amount of punitive damages.



Defendant’s objections to plaintiff’s first requested special jury instruction: Plaintiff’s first

requested special instruction should not be given at all. The jury need not and should not be

instructed on the legislative purpose behind the FCRA. Their findings should adhere to the




Page 17 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ          Document 79       Filed 07/30/19      Page 18 of 40




requirements of the statute itself, not Congress’s reasons for enacting it. Congress’s political

reasons for enacting legislation is not an appropriate issue for the jury to consider.




Page 18 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ          Document 79      Filed 07/30/19      Page 19 of 40




         PLAINTIFF’S SECOND REQUESTED SPECIAL JURY INSTRUCTION

                                      (15 U.S.C. § 1681s-2(b))

       Plaintiff claims that Wells Fargo violated the Fair Credit Reporting Act in regard to its

duties as a furnisher of information when it has been notified of a consumer dispute by a

consumer reporting agency.

       The Fair Credit Reporting Act requires that when Wells Fargo receives notice of a

dispute from a consumer reporting agency with regard to the completeness or accuracy of any

information provided by Wells Fargo, it shall:

               (A) conduct an investigation with respect to the disputed information;
               (B) review all relevant information provided by the consumer reporting
       agency;
               (C) report the results of the investigation to the consumer reporting
       agency;
               (D) if the investigation finds that the information is incomplete or
       inaccurate, report those results to all other consumer reporting agencies to which
       the person furnished the information and that compile and maintain files on
       consumers on a nationwide basis; and
               (E) if an item of information disputed by a consumer is found to be
       inaccurate or incomplete or cannot be verified after any reinvestigation under
       paragraph (1), for purposes of reporting to a consumer reporting agency only, as
       appropriate, based on the results of the reinvestigation promptly —
               (i) modify that item of information;
               (ii) delete that item of information; or
               (iii) permanently block the reporting of that item of information.

Wells Fargo must comply with all of these provisions in order to comply with the Fair Credit

Reporting Act.

       See, 15 U.S.C. § 1681s-2(b).

Plaintiff’s explanation: Plaintiff’s instruction is the exact language of the FCRA section that

Plaintiff claims Wells Fargo violated. This is the legal standard the jury must apply. Defendant’s

version omits subsections, such as (E), which Plaintiff claims Defendant violated.



Page 19 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ           Document 79       Filed 07/30/19     Page 20 of 40




                 DEFENDANT’S ALTERNATIVE TO PLAINTIFF’S SECOND
                      REQUESTED SPECIAL JURY INSTRUCTION

            FAIR CREDIT REPORTING ACT INVESTIGATON OBLIGATION


        At issue in this case are the obligations that the defendant had under the Fair Credit

Reporting Act (FCRA) when it received the notices from consumer reporting agencies (CRAs)

stating that the plaintiff was disputing the accuracy of information in his credit report.

        After receiving the notices at issue in this case from the CRAs, the defendant had an

obligation to:

                 1. Conduct an investigation with respect to the disputed information;

                 2. Review all relevant information provided by the CRA; and

                 3. Report the results of the investigation to the CRA that sent the notice.

If, following its investigation, the defendant found that the disputed information was inaccurate,

the defendant also had an obligation to promptly correct the information with all other CRAs.

Authority: 15 U.S.C. § 1681s-2(b)(1).

Defendant’s explanation for its version and objections to plaintiff’s: This version should be

given instead of plaintiff’s version because the instruction avoids legal terms like “furnisher of

information”; it uses “the defendant,” instead of “Wells Fargo”; and omits statutory requirements

that are not in issue.




Page 20 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ           Document 79      Filed 07/30/19     Page 21 of 40




          PLAINTIFF’S THIRD REQUESTED SPECIAL JURY INSTRUCTION

                                    (Reasonable Investigation)

       To satisfy the investigation requirement of the Fair Credit Reporting Act, Wells Fargo’s

investigation of the disputed information must be a reasonable investigation. A reasonable

investigation requires an inquiry likely to turn up information about the underlying facts and

positions of the parties, not a cursory or sloppy review of the dispute. A superficial, cursory, or

unreasonable investigation does not satisfy the Fair Credit Reporting Act’s requirements.

       A reasonable investigations requires that Wells Fargo review and consider all relevant

information related to the dispute, including information in its possession or records, information

provided by Plaintiff, information provided by the Credit reporting agency, and other

information available to Wells Fargo.

       See, 15 U.S.C. § 1681s-2(b)(1)(A); Gorman v. Wolpoff & Abramson, LLP, 584 F.3d

1147, 1155-1157 (9th Cir. 2009); Boggio v. USAA Fed. Sav. Bank, 696 F.3d 611, 619 (6th Cir.

2012); Johnson v. MBNA Am. Bank, NA, 357 F.3d 426, 431 (4th Cir. 2004); Kim v. BMW Fin.

Servs. NA, LLC, 142 F. Supp. 3d 935, 948 (C.D. Cal. 2015); Daugherty v. Equifax Info. Servs.,

LLC, No. 5:14-cv-24506, 2016 WL 6650856, 2015 U.S. Dist. LEXIS 144679, at *24-27 (S.D.

W. Va. Oct. 26, 2015); Allicon v. Wireless, No. 11-cv-007-SM, 2012 WL 380147, 2012 U.S.

Dist. LEXIS 17165, at *6-9 (D.N.H. Jan. 18, 2012); Thomas v. U.S. Bank, N.A., No. CV 05-

1725-MO, 2007 WL 764312, 2007 U.S. Dist. LEXIS 17516, at *14-15 (D. Or. Mar. 8, 2007);

Consumer Fin. Prot. Bureau, CFPB Bull. No. 2013-09, The FCRA’s Requirement to Investigate

Disputes and Review “All Relevant” Information Provided by Consumer Reporting Agencies

(CRAs) About the Dispute, at 1 (2013),

https://files.consumerfinance.gov/f/201309_cfpb_bulletin_furnishers.pdf.


Page 21 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ          Document 79       Filed 07/30/19     Page 22 of 40




Plaintiff’s explanation: The instruction assists the jury in understanding the meaning the statute it

must apply. The statute does not include the word “reasonable,” but the Ninth Circuit held that

an investigation must be “reasonable.” Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147

(9th Cir. 2009). The Gorman court further explained the meaning of “reasonable,” which

Plaintiff’s instruction adopts. Other authority cited, including the CFPB Bulletin, defines a

“reasonable” investigation as stated in this instruction. The term “reasonable” is subject to

widely varying interpretation. This instruction will help the jury determine if Wells Fargo’s

investigation was reasonable.

Defendant’s objections to plaintiff’s third requested special jury instruction: Plaintiff’s third

requested special instruction should not be given at all. Jurors should not be instructed on the

meaning of “reasonable.” “Reasonableness” is a quintessential jury question that depends on the

unique circumstances of each case. See Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147,

1157 (9th Cir. 2009) (referring to the jury’s “unique competence” in determining reasonableness

and stating that courts should interfere in that role only when one conclusion about what is

“reasonable” is possible). The proposed instruction is also argumentative.




Page 22 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ          Document 79       Filed 07/30/19      Page 23 of 40




         PLAINTIFF’S FOURTH REQUESTED SPECIAL JURY INSTRUCTION

        (Cannot demand documentation from consumer before conducting investigation)

       The FCRA, section 1681s-2(b), does not allow Wells Fargo to demand further

documentation from a consumer before conducting the investigation Wells Fargo is required to

do under that section of the FCRA.

       See, 15 U.S.C. § 1681s-2(b)(1); Boggio v. USAA Fed. Sav. Bank, 696 F.3d 611, 619 (6th

Cir. 2012); Fregoso v. Wells Fargo Dealer Servs., No. CV 11-10089 SJO (AGRx), 2012 U.S. Dist.

LEXIS 151785, at *25-26 (C.D. Cal. Oct. 16, 2012); Nelson v. Chase Manhattan Mortg., 282 F.3d

1057, 1060 (9th Cir. 2002).



Plaintiff’s explanation: The instruction tracks the language of the Sixth Circuit addressing the

precise issue Wells Fargo raises in this case: whether it can demand documents from Plaintiff

before conducting an investigation under § 1681s-2(b). Boggio v. USAA Fed. Sav. Bank, 696

F.3d 611, 619 n.6 (6th Cir. 2012). Without this instruction, the jury will not understand the law

applicable to Plaintiff’s claims, and may believe that Wells Fargo can avoid its obligations under

§ 1681s-2(b) by requesting documents from Plaintiff. A detailed discussion of this subject is

contained in Plaintiff’s Motion in Limine Two.

Defendant’s objections to plaintiff’s fourth requested special jury instruction: Plaintiff’s fourth

requested special instruction should not be given at all. The cited authorities do not support

giving an instruction of this sort to the jury. The question for the jury is whether the

investigation was a “reasonable” one. The Sixth Circuit’s decision in Boggio v. USAA Fed. Sav.

Bank, 696 F.3d 611, 619 (6th Cir. 2012), does not stand for the proposition that a request for

documentation is unreasonable. It stands for the unremarkable proposition that the “the mere


Page 23 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ        Document 79      Filed 07/30/19    Page 24 of 40




existence” of a documentation requirement “does not resolve the inquiry into the reasonableness

of its investigation.”




Page 24 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ           Document 79     Filed 07/30/19     Page 25 of 40




          PLAINTIFF’S FIFTH REQUESTED SPECIAL JURY INSTRUCTION

                              (Negligent Noncompliance Standard)

       Plaintiff claims that Wells Fargo negligently failed to comply with the Fair Credit

Reporting Act. A person acts negligently if the person fails to do something that a reasonably

prudent person would do, or does something that a reasonably prudent person would not do,

under the circumstances that existed.

       See, Thompson v. San Antonio Retail Merch. Ass’n, 682 F.2d 509, 513 (5th Cir. 1982).



Plaintiff’s explanation: This instruction states the well-settled law that the common law

definition of negligence applies to the term “negligently” in the FCRA, § 1681o. It has been

repeatedly given by this Court in FCRA trials. Wells Fargo’s instruction does not define

“negligence.” It also refers only to a reasonable investigation and omits the other subsections of

§ 1681s-2(b) that Plaintiff claims Wells Fargo violated.




Page 25 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ         Document 79       Filed 07/30/19     Page 26 of 40




                 DEFENDANT’S ALERNATIVE TO PLAINTIFF’S FIFTH
                    REQUESTED SPECIAL JURY INSTRUCTION

            NEGLIGENT VIOLATION OF FAIR CREDIT REPORTING ACT

        A violation of the FCRA is negligent if, after receiving notice of a dispute from the CRA,
the defendant failed to conduct a reasonable investigation of its records to determine whether the
disputed information could be verified.


Authority: Johnson v. MBNA Am. Bank, NA, 357 F.3d 426 (4th Cir. 2004); see also Gorman v.
Wolpoff & Abramson, LLP, 584 F.3d 1147, 1157 (9th Cir. 2009) (following the Fourth Circuit’s
decision in Johnson).


Defendant’s explanation for its version and objection to plaintiff’s: This instruction should be
given instead of plaintiff’s version, which describes “negligence” too broadly and does not tie it
to the narrow set of obligations that can give rise to a private right of action under the FCRA.
Plaintiff’s version also refers to “Wells Fargo,” instead of “the defendant” (which would be
consistent with the use of “the plaintiff’ throughout).




Page 26 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ         Document 79        Filed 07/30/19     Page 27 of 40




          PLAINTIFF’S SIXTH REQUESTED SPECIAL JURY INSTRUCTION

                                (Willful Noncompliance Standard)

       Plaintiff also claims that Wells Fargo willfully failed to comply with the Fair Credit

Reporting Act. Willfully means that Wells Fargo intentionally performed an act that violates the

Fair Credit Reporting Act, and it did so either with knowledge that its act violated the Fair Credit

Reporting Act, or in reckless disregard of the Fair Credit Reporting Act.

       “Reckless disregard” means an “action entailing ‘an unjustifiably high risk of harm that is

either known or so obvious that it should be known.’”

       You do not need to find that Wells Fargo acted with malice or an evil motive in order to

find that Wells Fargo acted willfully under the law.

       See, Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 68-69, 127 S. Ct. 2201, 167 L. Ed. 2d

1045 (2007); Farmer v. Brennan, 511 U.S. 825, 836, 114 S. Ct. 1970, 128 L. Ed. 2d 811 (1984);

Reynolds v. Hartford Financial Services, 435 F.3d 1081, 1098 (9th Cir. 2006), rev’d on other

grounds, Safeco, supra; Dalton v. Capital Associated Indus., 257 F.3d 409, 418 (4th Cir. 2001);

Bakker v. McKinnon, 152 F.3d 1007, 1013 (8th Cir. 1998); Cushman v. Trans Union Corp., 115

F.3d 220, 226-27 (3d Cir. 1997).



Plaintiff’s explanation: This instruction adopts the standard set forth by the Ninth Circuit in

Reynolds v. Hartford Financial Services, 435 F.3d 1081 (9th Cir. 2006), the Supreme Court in

Safeco Insurance Co. of America v. Burr, 551 U.S. 47, 127 S. Ct. 2201, 167 L. Ed. 2d 1045

(2007), and the other cases cited. The second sentence is almost verbatim from Reynolds: “In

sum, if a company knowingly and intentionally performs an act that violates FCRA, either

knowing that the action violates the rights of consumers or in reckless disregard of those rights,


Page 27 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ         Document 79      Filed 07/30/19     Page 28 of 40




the company will be liable under 15 U.S.C. § 1681n for willfully violating consumers’ rights.”

Reynolds, 435 F.3d at 1099. The second paragraph on reckless disregard is a quote from Safeco,

551 U.S. at 68. The holding that willful conduct does not require malice or an evil motive is

stated in Reynolds, 435 F.3d at 1098, Dalton v. Capital Associated Indus., 257 F.3d 409, 418 (4th

Cir. 2001), and Cushman v. Trans Union Corp., 115 F.3d 220, 226 (3d Cir. 1997).




Page 28 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ          Document 79       Filed 07/30/19     Page 29 of 40




                DEFENDANT’S ALTERNATIVE TO PLAINTIFF’S SIXTH
                    REQUESTED SPECIAL JURY INSTRUCTION

              WILLFUL VIOLATION OF FAIR CREDIT REPORTING ACT

       A violation of the FCRA is willful if the defendant either knowingly violated the FCRA

or acted in reckless disregard of its obligations under the FCRA.

       The defendant acts in reckless disregard of the FCRA if its action is not only a violation

but also shows that the defendant ran a risk of violating the law that was substantially greater

than the risk associated with acting carelessly.


Authority: Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 57, 69-70 (2007); Syed v. M-I, LLC, 853

F.3d 492, 504 (9th Cir.), cert. denied, 138 S. Ct. 447 (2017).



Defendant’s explanation for its version and objection to plaintiff’s: This version should be given

instead of plaintiff’s version, which inaccurately describes what qualifies as a “willful” violation

under the FCRA. It is not enough for a defendant to “intentionally perform an act” that happens

to violate the FCRA, as plaintiff’s proposed instruction suggests. The defendant must knowingly

or recklessly disregard its statutory obligations.




Page 29 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ          Document 79        Filed 07/30/19      Page 30 of 40




        PLAINTIFF’S SEVENTH REQUESTED SPECIAL JURY INSTRUCTION

                       (Actual Damages – Need Not Prove Denial of Credit)

       If you find that Wells Fargo failed to comply with the Fair Credit Reporting Act, plaintiff

is entitled to recover his actual damages caused by the failure to comply. Actual damages

include damage to plaintiff’s reputation, emotional distress and discomfort experienced by

plaintiff, interference with plaintiff’s normal and usual activities, the time spent by plaintiff

dealing with Wells Fargo’s inaccurate credit reporting, lost opportunity to receive credit and not

seeking credit, and invasion of plaintiff’s privacy.

       Plaintiff need not prove that he was denied credit in order to recover his actual damages.

       See, 15 U.S.C. § 1681n; 15 U.S.C. § 1681o; Guimond v. Trans Union Credit Info. Co., 45

F3d 1329, 1333 (9th Cir. 1995); Dennis v. BEH-1, LLC, 504 F.3d 892 (9th Cir. 2007); Thompson

v. San Antonio Retail Merchants Ass'n, 682 F.2d 509, 513 (5th Cir. 1982); Dalton v. Capital

Associated Indus., 257 F.3d 409, 418 (4th Cir. 2001); Miller v. Equifax Info. Servs., LLC., No. 3-

11-CV-01231-BR, 2012 US Dist LEXIS 168894, at *7-8 (D Or Nov. 28, 2012); Rothery v. Trans

Union, LLC, No. CV-04-312-ST, 2006 US Dist LEXIS 44959, at *32 (D. Or. Apr. 6, 2006).



Plaintiff’s explanation: This instruction correctly states the damages Plaintiff is seeking and is

entitled to recover. The jury does not know that actual damages includes these types of damages,

and may believe that actual damages are economic damages. Thus, this explanation of damages

is necessary. Likewise, a jury may believe that a consumer must be denied credit to recover

damages. That is not the law. Guimond v. Trans Union Credit Info. Co., 45 F.3d 1329, 1333 (9th

Cir. 1995)




Page 30 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ         Document 79       Filed 07/30/19      Page 31 of 40




Defendant’s objections to plaintiff’s seventh requested special jury instruction: Plaintiff’s

seventh requested special instruction should not be given at all. Damages are already covered by

MCJI 5.1, and the parties have provided alternative versions of MCJI 5.1. Plaintiff’s proposed

special instruction is redundant. Nor should the jury be instructed that plaintiff “need not prove

that he was denied credit.” While this is a correct statement of the law, jurors should be

instructed on the findings they do need to make, not on what they do not need to find.




Page 31 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ          Document 79       Filed 07/30/19      Page 32 of 40




         PLAINTIFF’S EIGHTH REQUESTED SPECIAL JURY INSTRUCTION

                                     (Causation under FCRA)

       In order to recover damages, plaintiff need only show that Wells Fargo’s failure to

comply with the Fair Credit Reporting Act was a substantial factor in causing his damages.

Plaintiff need not prove that Wells Fargo’s failure to comply was the sole cause of his damages.

       See, Philbin v. Trans Union Corp., 101 F.3d 957, 968 (3d Cir. 1996); Guimond v. Trans

Union Credit Info. Co., 45 F3d 1329, 1333 (9th Cir. 1995); Thompson v. San Antonio Retail

Merchants Ass'n, 682 F2d 509, 513 (5th Cir. 1982); Dalton v. Capital Associated Indus., 257

F.3d 409, 418 (4th Cir. 2001).



Plaintiff’s explanation: This instruction correctly states the standard for causation (“substantial

factor”) applied in FCRA cases across the country (see the cased cited), and in the FCRA trials in

this Court.




Page 32 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ          Document 79       Filed 07/30/19      Page 33 of 40




               DEFENDANT’S ALTERNATIVE TO PLAINTIFF’S EIGHTH
                    REQUESTED SPECIAL JURY INSTRUCTION

                                           CAUSATION

       To recover actual damages for a willful or negligent FCRA violation, the plaintiff must

prove that the violation caused an actual harm to him.

       Causation has two components: actual causation and proximate causation.

       Actual causation is the simple, matter-of-fact question of whether an event would have

occurred without the violation.

       Proximate cause is established when the harm was a reasonably foreseeable consequence

of the defendant’s conduct and there was a direct relationship between the conduct and the harm.



Authority: See Paroline v. United States, 134 S. Ct. 1710, 1719 (2014) (quoting 4 F. Harper, F.

James, & O. Gray, Torts § 20.2, p. 100 (3d ed. 2007)); Burrage v. United States, 571 U.S. 204,

214-16 (2014); Exxon Co., U.S.A. v. Sofec, Inc., 517 U.S. 830, 838-39 (1996); Spencer v. Peters,

857 F.3d 789, 798 (9th Cir. 2017); Mendez v. Cty. of Los Angeles, 897 F.3d 1067, 1074, 1076-77

(9th Cir. 2018), cert. denied, 139 S. Ct. 1292 (2019).


Defendant’s explanation for its version and objections to plaintiff’s: This instruction should be

used instead of plaintiff’s because nothing in the text of the FCRA suggests that the substantial

factor test should be used in lieu of the more commonly used “but for” causation standard. See

W. Page Keeton, Prosser and Keeton on The Law of Torts 265–68, § 41 (5th ed. 1984)

(indicating that the substantial factor test applies only in a narrow “class of cases”). To the

contrary, sections 1681n and 1681o use the term “as a result of” which denotes a but-for causal

relationship. See Burrage v. United States, 571 U.S. 204, 214-16 (2014) (recognizing that “a

phrase such as ‘results from’ imposes a requirement of but-for causation”; observing that (1) in

Page 33 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ         Document 79       Filed 07/30/19      Page 34 of 40




the tort context, the “substantial factor” test applies only in narrow circumstances and (2) in any

event, “no case has been found where the defendant’s act could be called a substantial factor

when the event would have occurred without it”). The statute’s use of the phrase “as a result of”

also denotes “proximate cause,” which plaintiff’s proposed instruction omits. Plaintiff’s

instruction also attempts (again) to improperly instruct the jury on what plaintiff does not have to

prove, instead of what he does have to prove. Finally, Wells Fargo should be described as “the

defendant,” which is consistent with the use of “the plaintiff” throughout the instructions.




Page 34 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ           Document 79       Filed 07/30/19      Page 35 of 40




         DEFENDANT’S FIRST REQUESTED SPECIAL JURY INSTRUCTION

                                         INTRODUCTION

        Members of the jury, the instructions I gave at the beginning of the trial and during the
trial remain in effect. I now give you some additional instructions.

         The instructions I gave you at the beginning of trial and those I am about to give you will
all be in writing and will be available to you in the jury room. All instructions, whenever given
and whether in writing or not, must be followed.


Defendant’s explanation: Defendant proposes that the jury be given introductory instructions up
to and including the outline-of-trial instruction before opening statements. This instruction can
be used at the close of evidence as an introduction to the remaining instructions that will be read
then.


Plaintiff’s objection: Plaintiff objects that this instruction is confusing. MCJI 1.2, 1.3, or 1.4

adequately address this topic.




Page 35 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ          Document 79       Filed 07/30/19      Page 36 of 40




        DEFENDANT’S SECOND REQUESTED SPECIAL JURY INSTRUCTION

         DEADLINE TO CONDUCT AND COMPLETE THE INVESTIGATION

       The defendant had 30 days within which to conduct and complete the investigation

described in the previous instruction. The 30-day period begins to run from the date the CRA

receives the dispute from the plaintiff, not the date the defendant received the notice from the

CRA.

Authority: 15 U.S.C. § 1681s-2(a)(8).



Defendant’s explanation: This statutorily imposed time limit bears on the reasonableness of the

investigation.

Plaintiff’s objection: Plaintiff objects that Defendant’s instruction incorrectly states the law. The

period to complete an investigation may be extended by 15 days in certain circumstances. See

FCRA, § 1681i(a)(1)(B). The period is 45 days if the dispute is made after the consumer receives

a free annual report. See FCRA, § 1681j(a)(3).




Page 36 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ          Document 79       Filed 07/30/19      Page 37 of 40




             DEFENDANT’S THIRD REQUESTED SPECIAL INSTRUCTION

              FAIR CREDIT REPORTING ACT CLAIM – REQUIREMENTS

       To establish his claim against the defendant under the FCRA, the plaintiff must prove the
following:

       (1) The plaintiff found an inaccuracy in his credit report;

       (2) The plaintiff notified a CRA;

       (3) The CRA notified the defendant about the dispute;

       (4) The defendant negligently or willfully violated the FCRA in the way it investigated
       the CRA notices it received; and

       (5) The violation caused the plaintiff actual damages.


Authority: 15 U.S.C. § 1681s-2(b); 15 U.S.C. § 1681n; 15 U.S.C. §1681o.


Defendant’s explanation: The jury should be instructed on the elements of an FCRA claim.


Plaintiff’s objection: Plaintiff objects that Defendant’s instruction misstates the law, as item (1)

is not in the FCRA section cited, and § 1681n and o impose liability for failure to comply

without requiring damages. Item (4) omits other subsections of § 1681s-2(b) that Plaintiff claims

were violated. Plaintiff’s instructions set forth the elements Plaintiff must prove to prevail.




Page 37 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ          Document 79        Filed 07/30/19     Page 38 of 40




        DEFENDANT’S FOURTH REQUESTED SPECIAL JURY INSTRUCTION

                           ISSUES TO BE DECIDED BY THE JURY

       The plaintiff claims that the defendant negligently or willfully violated the FCRA in the

way it investigated the consumer reporting agency notices it received in 2016 and in 2017.

       The defendant admits that it violated the FCRA in the way it investigated the notices it

received from consumer reporting agencies (CRAs) in 2017, and that its violation was negligent.

However, the defendant denies that it willfully violated the FCRA in the way it investigated the

2017 notices.

       The defendant denies that it violated the FCRA in the way it investigated the notices it

received from the CRAs in 2016, or that it acted negligently or willfully in doing so. You will

need to determine whether a violation occurred with respect to the 2016 notices and, if so,

whether defendant acted negligently or willfully.



Defendant’s explanation: This instruction expands on the descriptions in MCJI 1.5, which

would have been read before opening statements. The language mirrors defendant’s proposed

verdict form. Defendant suggests that this instruction be given at the close of evidence.



Plaintiff’s objection: Plaintiff objects as Defendant’s instruction incorrectly states the issues to be

decided by the jury. Wells Fargo has denied all liability. This instruction assumes that the Court

will grant Wells Fargo’s motion for leave to file an amended answer. Plaintiff will be filing an

opposition to that motion. A decision on an instruction to the jury on issues to be decided should

be made after the Court rules on the motion.




Page 38 – PROPOSED JOINT JURY INSTRUCTIONS
       Case 3:17-cv-02035-HZ        Document 79   Filed 07/30/19    Page 39 of 40




DATED this 30th day of July 2019.

                                         Respectfully submitted,

                                         /s/ Robert S. Sola______________
                                         Robert S. Sola, OSB No. 844541
                                         Robert S. Sola, P.C.
                                         1500 SW First Avenue
                                         Suite 800
                                         Portland, Oregon 97201
                                         rssola@msn.com

                                         Kelly D. Jones, OSB No. 074217
                                         The Law Office of Kelly D. Jones
                                         819 SE Morrison St., Suite 255
                                         Portland, OR 97214
                                         kellydonovanjones@gmail.com
                                         Direct 503-847-4329

                                         Of Attorneys for Plaintiff Matthew Sponer




Page 39 – PROPOSED JOINT JURY INSTRUCTIONS
        Case 3:17-cv-02035-HZ        Document 79       Filed 07/30/19     Page 40 of 40




                                CERTIFICATE OF SERVICE

I certify that I caused this document to be served on the following via the Court’s ECF system and
via email to:

       Timothy J. Fransen
       tfransen@cosgravelaw.com
       Robert E. Sabido
       rsabido@cosgravelaw.com
       Daniel Peterson
       dpeterson@cosgravelaw.com

       Attorneys for Defendant Wells Fargo Bank, N.A.

Dated: July 30, 2019

                                     /s/ Robert S. Sola
                                     Robert S. Sola, OSB No. 844541
                                     Robert S. Sola, P.C.
                                     1500 SW First Avenue, Suite 800
                                     Portland, Oregon 97201
                                     rssola@msn.com
                                     Telephone 503-295-6880

                                     Kelly D. Jones, OSB No. 074217
                                     The Law Office of Kelly D. Jones
                                     819 SE Morrison St., Suite 255
                                     Portland, OR 97214
                                     kellydonovanjones@gmail.com
                                     Direct 503-847-4329

                                     Of Attorneys for Plaintiff Matthew Sponer




Page 40 – PROPOSED JOINT JURY INSTRUCTIONS
